Case: 1:18-cv-06951 Document #: 95-9 Filed: 02/24/21 Page 1 of 7 PageID #:1318




                          EXHIBIT 8
                                                        Case: 1:18-cv-06951 Document #: 95-9 Filed: 02/24/21 Page 2 of 7 PageID #:1319




           EASY OPEN LIFT AND PULL TAB TO YOURRIGHT
                     DO NOT CUT




                                                                                         -
                                                                      _        — -




                                                                  .                  •                          _
                                                                                                                                          I-
                                                                          mitif"



                                                                                                 •••,, , A111   •111•




                              e4111111
                              V        1t                                                                                                                rY I




                        it    ioc   if                                                           4:)

                                                                                                                                                                             ti_

               NOURISH AS NATURE INTENDED                                                                                                                                                                                              IOW

                                                                                                                        •



                                                                                                                                                                                                                   •   3_


                                                                                                                                                                                                                                Ato:

                                                                                                                                               r."
                                                                                             r        •
                                                                                                                                                                                                                            •




                                                                                                                                                                                     1
                  41.




                                                                                                  •




                                                                                                                            WHOLEPREITIET                       WILD-CAUGHT FISH     VEGETABLESI FRUITS     GRAIN I POTATO I TAPIOCA I
                                         Aw-                                                                                  FISH I ORGANSI CARTILAGE          INGREDIENTS          BOTANICALS             PLANT PROTEIN CONCENTRATES

NEW ENGLAND'S VAST ATLANTIC WATERS - OUR SOURCE OF INSPIRATION AND FRESH REGIONAL FISH 56=..                                  FRESH, RAW OR DEHYDRATED FISH INGREDIENTS I NO RENDERED FISH, POULTRY OR MEAT MEALS




                                                                                                                                                                 NET WEIGHT 13LB I 5.9KG
             e4111
        ittle4pt
                 . 41111111
                         01



      NOURISH AS NATURE INTENDED
                                               Sir,q;4
                                                BIOLOGICALLY APPROPRIATE" DOG FOOD
                                                                                                                                                                          41.4 8515 0
                                                                                                                                                                     WHOLEPRErDIET                   DOG FOOD
                                                                                                                                                                                                     FOR ALL BREEDS AND LIFE STAGES
                                                                                                                                                                                                                                                                                                       V


                                                                                                                                                    Case: 1:18-cv-06951 Document   #: 95-9 Filed: 02/24/21 Page 3 of 7 PageID #:1320
                                                                                                                                                                          •oiseillik.
                                                                                                                                                                                                                                                                                                                 5111,k
                                                                                                                                                                                          •I•




                                                                                                                                              ,0•••••11•1*.
                                                                                                                                                                                                                                                                                                                        e‘-. ..-
                                                                                                                                                                                                                                                                                                                                               AWARD-WINNING BIOLOGICALLY APPROPRIATE" DOG FOOD
                                                                                                                                                                                                                                                                              ---- -..,.".                 /,‘„,..o. ,,,,,,,,,,,, sooss,owims,„,,,, essonm,,,„,,,,. „ ,,,,,,,,,,,,,,,,,,,,,,,,, ss„........,,,, i                                                              c0.1o5T.,,,,,,,,,,,,,,,,,,
                                                                                                                                                                                                                                                     44;;:
                       •
                                                                                                                                                                                                                                                                                         .,
                                                                                                                                                                                                                                                                            .-%---.--- ---/                    2 014 s                            2 015                I        2 015 -i         2 015 s               2 015 .
                                                                                                                                      .s,
                                                                                                                                                                                                                                                                                                              LEADERSHIP                            ALBERTA                    ALBERTAEXPORT                                               EXCELLENCE IN
                                                                                                                                                                                  -t•                                                                                                                                                                                                           TOP 10 BEST           INNOVATION          CANINE PET FOOD .,.
                                                                                                                                                                                                                                                                                      ,               -         AWARDS      t.,                    AWARD OF            T.        AWARDFOR S DOG FOOD BRANDS s            AWARD
                                                                                                                                                                                                                                                                                                      ''.„ "FOOD INNOVATION" %„,                  DISTINCTION           ';-% CONSUMERPRODUCTS \  REVIEWS.COM s .:::,,  PETFOOD&ANIMAL \GLYCEMUARsEgAGMIDNcSTITUTES
   •                                                                         I                                                                                                                             ••-•
                                                                                                                                                                                                                                                                                                           ''''''soulemitoo'S                ''''''Ili,,,,,,,,,,,,,,,,,,     '''''4,„„..,...,,,,              '''•••„,,,..... .000.       \„ ,,NZ .TI.1:„2,,,,,,,,,,,       .'4,,,,,,,,,...0.00 .

                                                                       J ekilillit                                                                                                                                                                                         -.v1 •


••‘•••-••••••
    pot.o,f.....
,1,,, ••. °11.• ow
                                                     I

                                                                 "thiein
                                            NOURISH AS NATURE INTENDED
                                                                         •      • --N%

                                                                                W. go47.7 . 11164 .11 1111.411"1111
                                                                                  4.    O.                           4"      04-14417            . 1174111ve i tit? g              #    "9 1 Woo • 1 0 " .1•411
                                                                                                                                                                                                                            ..„,•.  -4:11     6             iii,e-6,1•••••••••rt:41•1
                                                                                                                                                                                                                   ... " roalr • ....?„. o ole 0 1 e .• 14.11
                                                                                                                                                                                                                                                                                                      6 9
                                                                                                                                                                                                                                                                                                            ,.     ov
                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                           •••       av e
                                                                                                                                                                                                                                                                                                                                                 ;1:V 0;14;114 it ":::.:,.
                                                                                                                                                                                                                                                                                                                                                     v v•ios • •
                                                                                                                                                                                                                                                                                                                                                                             :41,!::A e     l k...,..V, ...01•04.4141.
    ••••• , .1to v _                                                            0 $ *Se e e l l 0 . it l 4 60 0 . :::$     11$4  . 60  . 0.0* ,.......l    e$14 .9.0 : l    Oti
                                                                                                                                                                              v at  .  00     O.% a 0
                                                                                                                                                                                                                                                                     .017   -:-. k.....•  .:."....1.4 "....10.1.1 e l. 1 1 0                                                       •   .0                      1foo
••• ,,,, Sife t _ir                                                                                                                                                                                    1:$114.010.0.9419jl: 4.109;!;..                                                                                             :... • 41.01 . 1..•40; "*"...97 :: : 17    :;         4.: 41:::'•
                                                   III                          .a.
                                                                                 •• 11• 40     ..
                                                                                          00099,       ...11"                                                                                                                                                                                                                                                                                                      I a. I 1
•1 0 ,1/ 9 . _11.                                                                                          „f.        .0991191,0•14,64119
                                                                                                                                                                                                                                             44°6°#-eiii..;7                       a- Se° 1;444.
111,ifs •••0 00 .                                                                                                                                                    .0.4490.119 ,9".•61•*•.
                                                                                                                         01.41:644,704::"...1.4"......144),••1"9.1:44.4.60::466...                                    •
                                                                                                                                                                                                                                                                                                           i6:1014$A6           I;      :           Will:10.061:41
1., , • 41. 41,                                                                 16•6•0.049.6"                 . 049•                                                                                                      l.s....      •,„1,9•619   •••
                                                                                                                                                                                                                                                 410",leit.a-44.1.4-044..9"Aii.e.a.ltr
                                                                                                                                                                                                                                                                                                                                                                           :46414..461.70.                  .  g 1      . 1.
                                                                                                                                   •114 •              ••• % *•                                                                                                   010-99110'9606.19••••••19••• 004-00••••-••••11:;-.         "V     el    a. e° 41.1 :: * g•ODVE
       ***to... *s o 0•16,                                              ..                                                                                               • •• •• • "0 6v 600"
                                                                                                                                                                                                        411-"•••••••••"*.4.44411.".004.                               4.,,,taams•V,                ******     . 0
                                                                                                                                                                                                                                                                                                                                                               * ** **•*4 -11.'4      .4.41-11041:{4Sill
                                                                                                                                                                                                                                                                                                                                                                                            -  0     -     -     w    1
                                   vv .",            ...,,,                    to.04:91.146.11.7.641:;••••••••49.4.6:::::444•„”::61%46.6.6.altolli,                                              • :go ea, ** **** ** tetw oo:.406141.014 4/0         0.1;4 1 v ..4 - 41, • o 0 i.•_•;;; ••••• 4                  4 0,  , ,0  *,9,0:,••••••,.                      :••••.,..•••                 illo006•14.1 .1           -
   •• ' ..* 're ft . Ili . 0 i :fie"          1"7• • ••"" 4,71- . • o.t. 6 111,                                                                                                                                                                                                                     .77:41..It•         -• O. ; t oo. • • • . • 941 ° • , ,toosal
 • ••_••1,66-4,
             •     0;11 v s te_t_r_    i rdia...0!„,   1•44. *: 1.•.4. 0.4 -. 6.• 4...111 09 i 6 l' il 6 6 6 1 •;;9                                                                                                                                                                                                                                   •                       sor • 4.6 * I) • •        i 1   la    0 Oa   I
                                                                                                                          •,... -                        • , -4 1/,L6-4.4 er ow,. • • • !vie.;
                                                                                                     ....1.11..•...;;;01•46.44..‘„•_•ve,...v...9•••..e.•••••;;4•4,,ovv,...v•oovq.41.,1.1.11%*•111...•••.441.too.49-1.910,ves•o1,4•••410e•:....;::▪
                                                                                                                                                                                                               ** ** ****••,:v9 14,41: +It* 9 sv: • 0,1; 0 I IPZ1 1::;::::1; V* 0•• • ifirar • 6,-• ••••• a 4 -,,,,, • ils:**                                                              :*114.1170..1
p'40 oP9 0 : 117••• •4 0. .    974V91, dit000Mt *** i ,,,,,,, •, 11 ,*$; 601: 0 079• .,0 • f 1 f • 9 0 0 , .
                                                                                                                    ....••
                                                                                                                         P. ,P, •
                                                                                                                                           44,?••••                                                                                                                                                                                                     14..,..,.1.••           ,,,,,..-  sses          'If     4,  6 boil




                                                  TRUSTEDEVER HE . "...........,:„.,..e....;::::::,;w:s.vivit:i........e....,..
:$11406 ,- -r!,.
           •                , -   - ,            - -                                                                                9.
                                                                                                                                     -    .1°
                                                                                                                                            .%-•.;:i410.9. •1911.-4 11,9•Ye 4. 4. 4 0 1 fbr:•Ti 0 47;ii ,e4                r.i i,:::, *-14eA di tA      l i616$6. 6. 9widi -6-6_06V "---'1:°-'14,744,41,40:141leV •• •• ::                               t iasa.."11:::: •4::::A leveitosi bosestios:. jelr i
,e. 6.
     "                                                                                                                                       •1, i • sit 4 0.01•451:• e         lL4 9 6 .,,_•_0,..• 4.06•_•,,N,,..,7 ,,,•...,4..„.;?• ••,. 1 4,,,..                   ,•••••.,_,,,,
                                                                                                                                                               I: , I •• low sw:. v s•t 4•4•...t.;%:: :71,w eets....7:;.1% biee
                                                                                                                                                                             ••                                                                                                                                                                             .• -                     "- - :' ''''''f-i! " "r 19il eted..,.:ip:41••••:•.* ff§1:::::•>::::::::?"4,•••••ki,iAtiotetielv
F,;-    ., iu                                                                                                                                                                                      •
 •,.,. •la • !                                                                                                                                                                                  -•••,.. 0 414,•6• to •• ••••.m! ********************** .1
                                                                                                                                                                                                                                                        • A1.6*.
                                                                                                                                                                                                                                                            0 0 • • P•,.•
%Yi          :Pr
                                                                                                                                                                                                                                                                      ""
                                                                                                                                                                                                                                                                          •• ' BIOLOGICALLY APPROPRIATE'     e .    4
                                                                                                                                                                                                                                                                                                                                                                                                                                - ' ' '..*:',6:,....i).1.1.W...t.;;K:i.t..!.1.14::::•:41.4.5!..;:;'•`•
                                                                                                                                                                                        • ,- 2.9 • 1-°,6;_l alle..11,1k0 001-6-                “.. '-'-' '         ' " ! 61 -"! ".' "         e.'!' e f* 9 :14
Viel. O. 4.                                                                                                                                                                                                                                                                                                 , 111tipi,..
                                                                                                                                                                                                                                                                                                                    . . 14. 4 1417: 41!;41 .064:'. NOURISH AS NATURE INTENDED - ORIJEN mirrors the ' - '. '.1 .140!...*::,; ,:,11                                      ,,       0 %it, 6 .. - erCeti, .itat •
           • 4
..••• •61:0                                                                                                                                                                                                                                                                                                ,, 90• • i 6;.;,.0_6:161114 4 4 111i richness, freshness and variety of WholePrey" meats that , 4                              / 4. .010..s.,ThL.?. '        _ 0.0..” e: i r to • ee:            '• ,
••••••V.••
••••••••-,
lope ••4
                                  TRUSTED BY PET LOVERS EVERYWHERE, ORIJEN IS THE FULLEST EXPRESSION OF OUR -:6„0,0_,,,,;,,.-ew,„•_...„-                                  g                              .                                                                                                                                         dogs are evolved to eat. , iii:0 0i.. ovo p . 0 6, . i f 4 obec.,,agok. , W4/ . ._•. ••..... t o re t I f
                                                                                                                                                                                                                                                                                                                                                                                                     • till          v 4•010601.=•••
                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                ,                                                                                                                                                                                                                                                                                              it eveiegotif#011 11,1                                                                                                                           ,.. 4. 4 .9"....0•1•011111
14.4011  . 90.2                                                                                                                                                                                                                                                                                                                                                                         ''•••••
                                                                                                                                                                                                                                                                                                                                                                                      '‘••••••••                    el.      0. 1.1" . **V •s l i e••°. "*.
•• 0,0•••7
 er...•fe,,,•4*
                                  BIOLOGICALLY APPROPRIATETm AND FRESH REGIONAL INGREDIENTS COMMITMENT,7:`•',":1Wee".4.070,°: NV '                                                                                                                                                                                                                    4 ' 1-'' ' '''!I* -r?.:16.••••::::::•* :: .01.
                                                                                                                                                                                                                                                                                                                                                                                                  11:fot 41:91°.IIile: o
                                                                                                                                                                                                                                                                                                                                                                                                                       : Ooyf if e: 6: :::•:•:::b*:.**41::::::,:::::: ::! ;. 3, 1 6 :0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1:elt e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           lei
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               el l7o#01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            t:::::: :: :::: 1. 0:0
•••••-•••                                                                                                                                                                                                                                                                                             '           110400 (
     oorse„.(                                                                                                                                                •         1.••.••••                                                                                                                                                                                  '-' , •••B • •1 0$0, tirl.                1 .• Oty            400 s•tes• 6••••••                                     6•6•              0111)0
••••••,-•• 1
.........,                        ORIJEN             SIX FISH is brimming  with  unmatched   inclusions of wild-caught      New     England                fish,       0,.111.0...:,i,                                       - - - - In ' '' I' .•101/0 •10:ea . se;::: 0,iiet:::::::-.Z- •••-0:::•1•1
 too *******
••• 41 .1,..•
WA* -•••
                   *       •
                                                                                                                                                                                                            FRESH    REGIONAL                                                                                                           •":
             ,• 0 i '             sustainably harvested by people we know and trust, and delivered daily - WHOLE, FRESH ,• •How • /Ai ,                                                                                             INGREDIENTS t oVesr.::47:711„::•:*Xt.....0.7,,'4%4!I vioi.11:41
1......11**,,
' 0.14•61 . .
                                                                                                                                                                     _, • •• •,,. GROWN CLOSE TO HOME - We focus on local ingredients
                                                                                                                                 40:• -•,‘,..%te,,V*..._ 1 11......a... ....$
                                                                                                                                                                                                                                                               ,                .9••••p 4, ar► •Op
                                                                                                                                                                                                                                                                                 -, .0 • to te
:•: .e, W          i,             or   RAW            and preservative-free, so they're bursting with goodness  and     taste.-ity.y..,,      ; 14,._.:    :60.•:     '. 41:4:::
                                                                                                                                                                          .         ::::  ,
                                                                                                                                                                                          ' ..:                                                                                                                     11.16.0114:40.
•
   ;i* ,
        %
               *. L                                                                                                                                 ,.4,,....,,,   •
                                                                                                                                                                     • 19)-   Oaf IF/19410.,r
                                                                                                                                                                                                    ad::    that are
                                                                                                                                                                                                            delivered
                                                                                                                                                                                                                     ethically
                                                                                                                                                                                                                       to our
                                                                                                                                                                                                                                raised
                                                                                                                                                                                                                               kitchens
                                                                                                                                                                                                                                        by  people
                                                                                                                                                                                                                                          fresh or
                                                                                                                                                                                                                                                   we
                                                                                                                                                                                                                                                   raw
                                                                                                                                                                                                                                                       know
                                                                                                                                                                                                                                                        each
                                                                                                                                                                                                                                                             and
                                                                                                                                                                                                                                                             day.
                                                                                                                                                                                                                                                                  trust, and,
                                                                                                                                                                                                                                                                     ..;011.0
                                                                                                                                                                                                                                                                            011
                                                                                                                                                                                                                                                                              4
                                                                                                                                                                                                                                                                                 li:::%‘....
                                                                                                                                                                                                                                                                                /..y.    .:,:44;,
                                                                                                                                                                                                                                                                                                     0.     •9:44.- 46,., 0,11.0.
                                                                                                                                                                                                                                                                                                            "1"1"       a- Ts ...two
                                                                                                                                                                                                                                                                                                        II 41:401111111• - weiI. Gol tfos;              .q
IX;        WI' - ,.% - v Prepared exclusively in our Kentucky DogStare kitchens, award-winning ORIJEN is'44                                         • 11%**••• iota"...
                                                                                                                                                    "••••         4•1       -_.      • ••••        •
                                                                                                                                                                                                   6  '•*
                                                                                                                                                                                                     19•49„,4•4      - 4     •V                                                                 ::.•                                                                             •    .,   ,w 4 .* i 1,, op   - T.4 . -0,   •    or.:     11:
                                                                                                                                                                                                                                                                                                                                                                                                                                            44,48    1::.....,...: 0:►it
ki!       4'404 0 • Oa •
            oto lb• lite II
                                                                                                                               ,
                                                                                                                                                                                                                                                                                                      17:14 1;41046.0.:  001.2 061.0 0 i
P
V...4„. *z k" o        90 *...guaranteed to keep your cherished dog healthy, happy and strong. --iv 04*}*•-•'.•-•
                      liti
                         oy et lavi . so 6...
                                           .....,,t,,                                                             ,4.1111411011.
                                                                                                                                  a ...
                                                                                                                                        ..•••
                                                                                                                                         ,, .     . "
                                                                                                                                                        ••
                                                                                                                                                    ,:::••
                                                                                                                                                         • "
                                                                                                                                                           $.11
                                                                                                                                                            • •-
                                                                                                                                                                 e•ael
                                                                                                                                                              4 1L
                                                                                                                                                                   0 04••
                                                                                                                                                                             ageg0,1,7:
                                                                                                                                                                           W.. W
                                                                                                                                                                                  00•6•6
                                                                                                                                                                                                44 r 60.0.0°.:. ".!1Y ; ••417.47.7.4 66• • • • .4 ° •• •• •• •::::1 1XV4... ,1
                                                                                                                                                                                                   ef.•
                                                                                                                                                                                              0 .-440      ,     °
                                                                                                                                                                                                                   ,       et
                                                                                                                                                                                                                        MIT"         a •9  $
                                                                                                                                                                                                                                            t•
                                                                                                                                                                                                                                             4
                                                                                                                                                                                                                                             4  0
                                                                                                                                                                                                                                                4.
                                                                                                                                                                                                                                                     WO•     W•
                                                                                                                                                                                                                                                             **** ....11.•••
                                                                                                                                                                                                                                                      , • 4 .0 .
                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                      • •••
                                                                        eivo.„.,i„:::::::4,4.44,... • io, ;041,                                                                                                                                                                                                                                                                                                                         0. 460 :At      ..       `„.•V. !     1:,:
                                                                                                                                                    voirevi6i,.;...44,1,„...i4,444,iii,otice.1740.44W::t.b..,: ***************:4‘44•4114.• W. "I"                                                                                                                                                                                    iK.:110:471.07.14'.*4e.:
                                                                                              eee
                                                                                                                                                                                                                                                                                                                                         "       4"1" (I
                                                                                                                                                                                                                                                                                                                                                                                            -:,...t1.• • 4%•1 00.•••••:‘;e414.4::;:WA:ra."-.7.11;66.
li :11,: ;: 10.%4:1•6, 41
:4:
  4;.....4,..,...pszt   , 64:1 464. 1              - -         "' -" '' -             '             ; 14.4. 4                       4 rji• NIF.;i i VIXTi.6•:: 1%.:gn ia lott 1°.::: %V V.14:`..*:iii4lit:j 6.*.cfgel sitel lie:d4:,41111;bilei;1 :144
                                                                                                      ,._•,6111,,..-0.,„..,11,210,,fil
                                                                                                                • 9„. Of%                                                                                                                                                                                                                                     NEVER 0UISOURCEO111??41,4.•:•".411_•As.t.telialak:stg•fe.stv,,•••:••y ows•:11:11
,.1....,..,..,.......4,.,
                            l it %                                                                                                     , r ii 0 r,1111. 1114,• ,
                                                                                                  Reinhard Muhlenfeld _ „artipp...... .....t...%
                                                                                                                                                               ii.•••, ► %OP Illeer . 6.1....••••001"1106•Wee
                                                                                                                                                                     4. 11 III 40 ... 6 0 t* ,•• .-
                                                                                                                                                                      •
                                                                                                                                                                                                          go o s e _•. 14 Is 41, to . ....." .04•114„41. ,•Di=               IF: vo *************       00000000 -1•44.-• regety
                                                                                                                                                                                                                                                                                           . ...A . V,e'wr w... 11/
                                                                                                                                                                                                                                                                                                  147 ,11110. Mips7 0: 41346114IdLi PREPARED EXCLUSIVELY IN OUR DOGSTAR0 KITCHENSOW:414 : **** oo•0                                                                         .....,.. -. •..
Nel: "••" •
                                                   lei%                       ,           ..,..........toto.,...e._o.,,....:..::....::v..oti,.;:::..ei::::::::::::::::::::::::::.::oeqs::oodsfoer.oftheeorcpoem.p.aniiesos:n.d.we:soon't!:::::.:::::T.fft:::::•":.fg:i
                                                                                                                                                                                                                                                                                                                                                                               •
                  *•701.. '
  •Ileet. .e.010191,diTel'',                                                                      FOUnder, 060. •44 . 444,t h af•Wal,                   .  ,, i 1cos
                                                                                                                                                   s 4 0w.01
                                                                                                                                      4•:;!W•1111, 00                .• • • ••••••••„et
                                                                                                                                                                 4.4.41.00      . 061" 0 •.:   . 0.6....
                                                                                                                                                                                          " ." .•     16.66
                                                                                                                                                                                                         „.. tio
                                                                                                                                                                                                              I .. ._::::%;
                                                                                                                                                                                                                   0 "             ,,,,W; rallo
                                                                                                                                                                                                                            :ej' adt          owe ovuiorf000.disitov botmad
                                                                                                                                                                                                                                                                          oeetbyanyo
                                                                                                                                                                                                                                                                                  eine:Lset.. 1 *swam. •,. 4. si         aloe
:••.--        ••••-O., .4.Li
      ,011,14114          •                                                                                  46011•. ...
                                                                                                                                                           .•
                                                                                                                            0 611, .••••- •:••••," 9. 414- 1.,...0 4..A.                             i s , •• • 1 0.6 6w_0 6.6•••441 6.°
                                                                                                                                                                               •••••••••••                                                               _ '0
 ":... ' .er be%                                                                          , 4.1.46.0.......c.aa  „tessetesivietessitesiv,..$0....                 poirww.........t111600644,/illseepow$0111. V•04,011410.•11.•••••••••;141°Ogiellas".aellt$111....
                                                                                                                                                                                                                                                                   ' 4.       199 - ' ll' " 44 1/1110••••••••••                          " V.        •W IWO "•    t1
/•• •r0/.                                                                                                                                                                                                                                                                                                           *.a00-14"..70.44:::::::::::
- " 1" 00‘06 - .6
10, if       0         4  0     •                  11.""                *ilt   ' 4-0001.1 .000.0 40 140flp
                                                                                                   .
                                                                                                             et 10.01,                   WI
                                                                                                                                                                            .      4 0" . "
                                                                                                                                                                              We a 4410 04.4"14,*r19!*011a
                                                                                                                                                                                                    "4 .10 0".        .". ,,. 'LSI
                                                                                                                                                                                                              1Dr, 1 ,,i.      li " I 0 1 0 01...""*.*
                                                                                                                                                                                                                                                .. ,,norfit IM0 **"4
                                                                                                                                                                                                                                                                  t. ,. .. ! . ,:. 6
                                                                                                                                                                                                                                                                                   , 4"10
                                                                                                                                                                                                                                                                                     , .  .°)It
                                                                                                                                                                                                                                                                                            . . .. . f. SO i t ””n;    ii. " 4,..1.. 13" 0.0.41.. 4TO....V.1(04
                                                                                                                                   4., ;Jr' "" •                                ._                                                                                                                                                              tiodia
                                                                                                                                                            ,
                                                                                                                                                              ...                                                                                                                                                                                too, 'w....loi.,
                                                                                                                                                                    et. '7                                                                               1                                                                                                    AWARD-WINNING BIOLOGICALLY APPROPRIATE' DOG FOOD                                                                            i ti

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4 "..01.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        0 .1        .014 111:.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         11




                                                                                                                                                                                                                                                                                                                                                              ORIJEN SIX FISH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .0.44:V ai  8 41. 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . 04.$ 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         010.....    rffir0 •••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         011.1.4.11 .    dPial
                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              it:  11.:: 41:;:l li lo.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0 .4        l• ea •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0 4 04 / 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    0 • iv- 1.101
                                                         •
                                                                                                                                                                                                                                             OUR.                                                                                                             MODERN DOGS ARE BUILT JUST LIKE THEIR ANCESTORS,
                                                                                                                                                                                                                                                                                                                                                              POSSESSING A BIOLOGICAL NEED FOR A DIET THAT'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         4, 10 44 li I I..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         . 1 014 ••.....1.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          11s ej_11111.0•1/'0 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          faggi ev00009149



                                                                                                                                                                                                                                       KITCHEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           P0 0 "001101041
                                                                                                                                                               La                                                                                                                                                                                             RICH AND VARIED IN NOURISHING ANIMAL PROTEIN.                                                                               to0e111 " .•111
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .11    9 , 0 , 11 001a
                                                                                                                                                                     fr                                                                                                                                     r', -                                                                                                                                                                        0 0991 .99             11191,
                                                                                                                                                                                  4                                                                                                                                                                           That's why we loaded ORIJEN SIX FISH with unmatched                                                                        09 0 Lb. 1011a s eil

                                                                                                                                                                                                                                               rr,                    NA            I I Inn                4.--                                               inclusions of wild-caught fish -whisked to our kitchens                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1:99:11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1011:1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9:0:41
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         04
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          %."0:!1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1.11:0ifil,
                           r-                                                                                                                                                                                                                                                                                                                                 from cold New England waters FRESH or RAW, in richly
                                                                                                                                                                                                                                                                                                                                                              nourishing WholePreyTM ratios.
                                                                                                                                                                                                                                                                                                                                                              Biologically AppropriateTm ORIJEN keeps your dog happy                                                                     1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ::::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :: 41
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                :::: ::1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ::::: ::::::::::::::941,
                                                                                          y
                                                                                                                                                                                                                                                                       d                                                                                                                                                                                                                     00. 10 .1101....al
                                                                                                                                                                                                                                                                                                                                                              and strong. Read our ingredients and you'll be happy too!
                                                                                              %-PEO                                         1,a ;                            •
                                                                                                                                                                                                                                                                                                                                                              INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             011•1144fir••• •7,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0 ..044911,00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          sisssop„--,-,olos•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •coo,-,Froosiosi



                                                                                          TRU      INGREDIENTS WE LOVE
                                                                                              FROM PEOPLE WE KNOW AND TRUST
                                                                                                                                                      1

                                                                                                                                                                                                                                         P
                                                                                                                                                                                                                                                                   00- 4
                                                                                                                                                                                                                                                                • -er,1
                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                      / .,,, ,-r,o+
                                                                                                                                                                                                                                                                      ma
                                                                                                                                                                                                                                                                            y_c.;
                                                                                                                                                                                                                                                                                                                                                              Whole atlantic herring, yellowtail flounder, whole atlantic
                                                                                                                                                                                                                                                                                                                                                              mackerel, whole acadian redfish, atlantic monkfish,
                                                                                                                                                                                                                                                                                                                                                              alaskan cod, dehydrated yellowtail flounder, dehydrated
                                                                                                                                                                                                                                                                                                                                                              anchovy, dehydrated atlantic herring, dehydrated atlantic
                                                                                                                                                                                                                                                                                                                                                              mackerel, dehydrated sardine, dehydrated atlantic salmon,
                                                                                                                                                                                                                                                                                                                                                              sunflower oil, whole green peas, whole navy beans, red                                                                     Ialig.:$1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           e:::.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :1    :1:11:11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ::I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       41::111:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            :::::1;%4.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   51:11:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    111 ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..1:::4:91;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       II:11  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          :.:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :::!
                                                                                                                                                                                                                            ,,..
                                                                                                                                                                                                                                                                                                                                                              lentils, herring oil, pinto beans, chickpeas, green lentils,                                                               :•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ••i• !t ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .:1:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :::::::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :::40
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                : :::::::i 1•4::::1714
                                                                                                                                                                                                                                                                                                                                                              alfalfa, natural fish flavor, safflower oil, dried kelp,
                                                                                                                                                                                                            '     4                                                                                                                                           freeze-dried cod liver, whole pumpkin, whole butternut                                                                     0 4 °14...WU
                                                                                                                                      01


                                                                                                                                          t
                                                                                                                                                                                        „..
                                                                                                                                                                                          .'t
                                                                                                                                                                                          °
                                                                                                                                                                                                                                       REGI            DELIVERED DAILY
                                                                                                                                                                                                                                                                            11                               •




                                                                                                                                                                                                                                                                                                                                   - --_-,--
                                                                                                                                                                                                                                                                                                                                                              squash, kale, spinach, mustard greens, collard greens,
                                                                                                                                                                                                                                                                                                                                                              turnip greens, whole carrots, apples, pears, pumpkin seeds,
                                                                                                                                                                                                                                                                                                                                                              sunflower seeds, zinc proteinate, mixed tocopherols
                                                                                                                                                                                                                                                                                                                                                              (preservative), chicory root, turmeric, sarsaparilla root,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .01!. ...4:: se.:::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AW 9 0 SW .....4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        $1•411.961
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . -.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4,4:b f ealloisseitt: il
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $1/1


                                                                                                                                                      ,                                                                                                                                                                                                       althea root, rosehips, juniper berries, dried lactobacillus                                                                los.....sosea
                                                                                                                                      I                                                                                                                 FRESH OR RAW                                                                                                                                                                                                                    :lig, gisoliat.
                                                                                                                                                                                      - .,                                                                                                                  .             w -.me                                                                                                                                                        ••••614. mai l
                                                                                                                                                                                                                                                                                                                                                              acidophilus fermentation product, dried bifidobacterium
                                                                                                                                                                                                                                                                                                                           ._._.                                                                                                                                                          011•111 • wolf,
                                                                                                                                                                                                                                                                                                                                                              animalis fermentation product, dried lactobacillus
                                                                                                                                                                                                                                                                                                                    - -4/41- •                                                                                                                                                          W e. • olisiloto I o.:
                                                                                                                                                                                                                                                                                                                                                              casei fermentation product.                                                                                               oevejosolosi tet i o.:: .o
                                                                                                                                                           or-                                        _
                                                                                                                                              .4
                                                             ' ,(,.                                                                                                                                                                                                                                                                                                                                                                                                                      P•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         elt IO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "114: °O.ii.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      41 . •riWI
                                                                                                                                            .III It                                                                                                                                                                                                            GUARANTEED ANALYSIS
                                                                                                                                                                                                                                                                                                                                                              Crude protein (min.)                              38 %
                                                                            EOIN OF NORPEL FISHERIES IN NEW ENGLAND. TRUSTED SUPPLIER OF FRESH REGIONAL FISH.                ,,                                                    WILD-CAUGHT NEW ENGLAND FISH. DELIVERED FRESH OR RAW DAILY.                                                                Crude fat (min.)                                 18%
                                                                                                                                                                                                                                                                                                                                                              Crude fiber (max.)                                 4%                                                                      ::N.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ::::::::::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ::::::::: $.A:1:;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1  °!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •-•,,,,,,,,,  ,:! 11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .14::::1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •: 1
                                                                                                                                                                                                                                                                                                                                                              Moisture (max.)                                  12%                                                                         ...#1100 a VISO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           tWi 0 0,0‘;‘, MI
                                                                                                                                                                                                                                                                                                                                                              Calcium (min.)                                     1%
                                               l                                                                                               THIS 13LB PACKAGE OF ORIJEN IS MADE WITH OVER                                                                                                                                                                                                                                                                                             .10.0 1....            Ow
                                              a                                                                                                                                                                                                                                                                                                               Phosphorus (min.)                                0.9 %
                                              i                                                                                                                                                                                                                                                                                                                                                                                                                                              oast toeo ls::liPota: i;e:ii:111
                                                                                                                                                                                                                                                                                                                                                              Omega-6 fatty acids* (min.)                      2.3 %
                                              s
                                               i         11 LB* OF FRESH RAW OR DEHYDRATED FISH INGREDIENTS*APPROXIMATE INCUSI NS.                                                                                                                                               2/3 FRESH OR RAW. 1/3 DRIED OR OILS.                                         Omega-3 fatty acids* (min.)
                                                                                                                                                                                                                                                                                                                                                              DHA* (docosahexaenoic acid) (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                 2%
                                                                                                                                                                                                                                                                                                                                                                                                               0.6 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .9 0 sool osollso • I,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .eassoot-oot•:A: ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • ••••••11:441
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Po, ooroo•••••6avol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,-
                                              I                                                                                                                                                                                                                                                                                                                                                                                                                                             roe 4, '.01.01.. 1
                                               1
                                              1                                                                                                                                                                                                                                                                                                               EPA* (eicosapentaenoic acid) (min.)              0.6 %                                                                      i vevset iolver eetiefi lp ot.
/Pi a             A             21/••     S it
                       IT •
                                                                                                                                                                                                                                                                                                                                                              Glucosamine* (min.)                         800 mg/kg                                                                      6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0...           6"          .01.             "     I

                                                                 > 04                                                                                                                                                                         Mal*
                                                                                                                                                                                                                                                                                                                                                              Chondroitin sulfate* (min.)                 600 mg/kg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          t.tV;:1.":6::::11
                                                                                                                                                                                                                                                                                                                                                             *not recognized as an essential nutrient by the AAFCO
                                                                   5 LB'                                          12/3 LB'                                    11/3LB*                                             2/ 3    LB'                            2/ 3   LB*                                     2/ 3     LB                                           Dog Food Nutrient Profiles
                                                                       FRESH, RAW OR.DRIED                      FRESH, RAW OR DRIED                         FRESH, RAW OR DRIED                                 FRESH OR RAW                            FRESH OR RAW                                   FRESH OR RAW
                                                                                                                                                                                                                                                                                                                                                               CALORIE CONTENT
                                                                      WILD ATLANTICHERRING                 WILD YELLOWTAILFLOUNDER                        WILD ATLANTICMACKEREL                           WILD ACADIANREDFISH                          WILD MONKFISH                                WILD ALASKANCOD
                                                                                                                                                                                                                                                                                                                                                              Calorie content (calculated): ME 3940 kcal/kg, 449 kcal per 8oz. cup.

                                                                                                                                                                                                                                                                                                                                                              Calories distributed to support peak conditioning with 39% from
                                                                                                                                          • PLUS 11/41B* DEHYDRATED ANCHOVY, SARDINE AND SALMON•                                                                                                                                                              protein, 20% from vegetables and fruits, and 41% from fat.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Ito                      111 4 6

       ;1 0• *
                                                                                                                                                                                                                                                                                                                                                               ORIJEN SIX FISH DOG FOOD IS FORMULATED TO MEET THE                                                                       *••••94010:1! •
 00114.114.            4,..._           a,.                                                                                                                                                                                                                                                                                                                    NUTRITIONAL LEVELS ESTABLISHED BY THE AAFCO DOG                                                                          '9.,,,„•••,..„
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4..0606444
 ateie           e ells g .     a
                                    a Ireil
                                                                                                                                                                                                                                                                                                                                                               FOOD NUTRIENT PROFILES FOR ALL LIFE STAGES.                                                                              ...wilt.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       If
                  •••                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • 4111,6"Oilil

                                                                                              WHOLEPREYTMDIET                                                                                    11
                                                                                                                                                                                                 .0 NO RENDERED FISH MEALS
 07.01.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6.44 se_ file.,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..•     0 0 'w t.'s"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          °0 0 0 4. I6•61 101
                                                                                              FISH I ORGANSI CARTILAGE                                                                                                    MADE WITH FRESH,RAW ORDEHYDRATEDFISH INGREDIENTS
                                                                                                                                                                                                  RENDERED FISH MEALS ARE PROCESSED AT HIGH TEMPERATURES.
                                                                                                                                                                                                                                                                                                                                                             0             Champion Peffoode
                                                                                                                                                                                                                                                                                                                                                                                   World's Best Pettood
                                                                                                                                                                                                                                                                                                                                                             MADE BY CHAMPION PETFOODS USA INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                    ORIJEN SIX FISH FOR DOGS
                                                                                                                                                                                                                                                                                                                                                                                                                                    13LB I 5.9KG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "6 .0 • 00 “11 16.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ge,6 6.6.16001.11,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •• -6°.•6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         0,   0 00,,...010. 4611
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .,•••            01010
                                                             IN HER INFINITE WISDOM, MOTHER NATURE MATCHED THE
                                              •              NUTRIENTS IN WHOLE PREY ANIMALS TO PERFECTLY MEET YOUR                                                                               TYPICALLY FROM INGREDIENTS UNFIT FOR HUMAN CONSUMPTION.
                                                                                                                                                                                                                                                                                                                                                             12871 BOWLING GREEN ROAD                                                                                                    " .6 4916 11:611•1
                                                                                                                                                                                                                                                                                                                                                             AUBURN, KENTUCKY 42206                                                                                                          - 14•,.       . 41.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :P.      °PO 401/e s i
                                                             DOG'S DIETARY NEEDS.                                                                                                                 ORIJEN features FRESH. RAW or DEHYDRATED fish ingredients, minimally                                                                                       DOGSTAW                                                                                                                     •$1•1111,10,1011.4$
                                                                                                                                                                                                                                                                                                                                                              KITCHENS
                                                             That's why ORIJEN features richly nourishing whole fish that                                                                         processed at lower temperatures from wild-caught fish that are deemed fit                                                                                                                                                                                                               1 .4%7                         Vhi ali           I
                                                                                                                                                                                                                                                                                                                                                              CHAMPIONPETFOODS.COM
                                                             provide a concentrated source of virtually every nutrient your dog                                                                   for human consumption prior to inclusion in our foods.                                                                                                      EU REG.                                                                                                                    ▪        54                       'fil.11.1
                                                                                                                                                                                                                                                                                                                                                              CUSTOMER CARE (USA)                                                   ORIJEN.CA                  0 D_001
                                                             needs to thrive, naturally, without long lists of synthetic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          * 9 014 l' •10•''
                                                                                                                                                                                                                                   USA
                                                                                                                                                                                                                                                                                                                                                                                                                                    ei3 dilk,
                                                                                                                                                                                                                                                                                                                                                                                                                                          114 4:D
                                                                                                                                                                                                                                                                                                                                                              TOLL FREE 1.877.939.0006
                                                             supplements -                only zinc is added.                                                                                         MADE IN OUR                              KENTUCKY KITCHENS                                                                                                                                                                                                                           .1 •4••0            0. 9
                                                                                                                                                                                                                                                                                                                                                                                               FOLLOW US ONLINE                                                                          * 0 94          01•••
                                                                                                                                                                                                                                                                                                                                                                                               CORLIENPETFOOD                                                                               090 0411994W
                                                                                                                                                                                                                                                                                                                                                                                               OCHAMPIONPETFOOD                                                                          ft., 40 s ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         "40           o .0seed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          • 0 •161?-• Al v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         • 4_klA
Case: 1:18-cv-06951 Document #: 95-9 Filed: 02/24/21 Page 4 of 7 PageID #:1321
                                                                                                                     -"ert.-. •




                                                                     MADE IN OUR     USA                  KENTUCKY KITCHE

                                                                                 •
                                                                                         ..   •


                                                                                     •            -   •


                                                                                                                                       CPFB00086
                                                                                                                                  la
                                                                                   _v  _                                                                                     rte_
                                Case: 1:18-cv-06951 Document #: 95-9 Filed: 02/24/21
                                                •                                    Page 5 of 7 PageID #:1322                                                                                 V                                                              =   n   _   -


                                                        -   G   -   "   "a                                                                                                            v                               a             • -




                                                                         DAILY RATION AND            DOG                                LESS ACTIVE                     ACTIVE                          EVERY DOG IS DIFFERENT.
                                                                         FEEDING GUIDE               WEIGHT                             1 hour or LESS daily exercise   1 hour or MORE daily exercise
                                                                                                                                                                                                        Just like you, your dog is a unique individual
                                                                                                                                                                                                        with feeding requirements that will vary with
                                                                                                      LB              KG                CUPS/DAY      GR/DAY            CUPS/DAY       GR/DAY           environment. age and activity.
                                                                                                      4 12
                                                                                                         / lb         2 kg              14
                                                                                                                                         / c           28 g              / c
                                                                                                                                                                        12             38g              This chart provides an initial guide, and we
                                                                                                                                                                                                        suggest monitoring your dog's weight and
                                                                                                      11 1b           5 kg              1c             57g              3/4 c          86g

              USA
                                                                                                                                                                                                        adjusting amounts as needed. Feed twice daily,
MADE IN OUR         KENTUCKY KITCHENS                                                                 221b
                                                                                                      44 lb
                                                                                                                      10 kg
                                                                                                                      20 kg
                                                                                                                                        3/4 c
                                                                                                                                        112
                                                                                                                                          / c
                                                                                                                                                       86g
                                                                                                                                                       171 g
                                                                                                                                                                        112
                                                                                                                                                                          / c
                                                                                                                                                                        2 14
                                                                                                                                                                           / c
                                                                                                                                                                                       152 g
                                                                                                                                                                                       257 g
                                                                                                                                                                                                        and always keep fresh, clean water available.
                                                                                                                                                                                                        PUPPIES: at 112/ - 3 months old feed twice the
                                                                                                      66 lb           30 kg             2c             228 g            3c             342 g            adult amount. At 3 - 6 months feed 1 V2 times
                                                                                                                                                                                                        the adult amount. At 6 - 11 months feed 11/4
                                                                                                      88 lb           40 kg             2 12
                                                                                                                                           / c         285 g            3 3/4 c        428g
                                                                                                                                                                                                        times the adult amount.
                                                                                                      1101b           50 kg             3c             342 g            4 12
                                                                                                                                                                           / c         513g             GESTATION: increase from 25% to 50% of the
                                                                         8 OZ CUP IS 114G OF FOOD     132 lb          60 kg             3 12
                                                                                                                                           / c         380g             Sc             570 g            adult amount. LACTATION: feed 'free choice'.

                                                                         ORIJEN SIX FISH DOG FOOD is formulated to meet the nutritional levels established by the AAFCO Dog Food Nutrient Profiles for all life stages.

                                                                                                                                                                                                                                -     *              •    -



                                                    a                        _                _            -    +._        -   V   a.   a        -             .-.                                 R    a s       a                                      11 _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Case: 1:18-cv-06951 Document #: 95-9 Filed: 02/24/21 Page 6 of 7 PageID #:1323




                                                                                                                                                                                                                                                                                              EASY OPEN LIFT AND PULL TAB TO YOUR RIGHT
                                                                                                                                                                                                                                                                                                        DO NOT CUT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TRUSTED EVERYWHERE.                                                                                                                                                                                            BIOLOGICALLY APPROPRIATE          TM


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NOURISH AS NATURE INTENDED – ORIJEN mirrors the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      richness, freshness and variety of WholePreyTM meats that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TRUSTED BY PET LOVERS EVERYWHERE, ORIJEN IS THE FULLEST EXPRESSION OF OUR                                                                                                                                      dogs are evolved to eat.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       BIOLOGICALLY APPROPRIATE™ AND FRESH REGIONAL INGREDIENT COMMITMENT.




                                                                                                                                                                                          MADE IN OUR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   KENTUCKY KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ORIJEN SIX FISH is brimming with unmatched inclusions of wild-caught New England fish,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       sustainably harvested by people we know and trust, and delivered daily — WHOLE, FRESH                                                                                                                          FRESH REGIONAL INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GROWN CLOSE TO HOME – We focus on local ingredients
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       or RAW, and preservative-free, so they’re bursting with goodness and taste.                                                                                                                                    that are ethically raised by people we know and trust, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      delivered to our kitchens fresh or raw each day.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Prepared exclusively in our Kentucky DogStar ® kitchens, award-winning ORIJEN is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       guaranteed to keep your cherished dog healthy, happy and strong.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NEVER OUTSOURCED
                                                                                                                                                                                                                                                                                                                                                                                                                                          TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Reinhard Muhlenfeld                                                                                                                                                   PREPARED EXCLUSIVELY IN OUR DOGSTAR ® KITCHENS –
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      We don’t make foods for other companies and we don’t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Founder                                                                                                                                                               allow our foods to be made by anyone else.




                                                                                                                                                                                          KENTUCKY KITCHENS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AWARD-WINNING BIOLOGICALLY APPROPRIATE TM DOG FOOD



                                                                                                                                                                                                                                                                                                                                                                                                                                                                         85 15 0                                                                                                                                                                                                                                                                                                                      ORIJEN SIX FISH




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ONLY SUPPLEMENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ZINC & COPPER OUR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MADE IN OUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     OUR DOGSTAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MODERN DOGS ARE BUILT LIKE THEIR ANCESTORS.



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WE BELIEVE THEY SHOULD EAT LIKE THEM TOO.
                                                                                                                                                                                                                                                                                                                                                                                                                                    WHOLEPREY           DIET             WILD-CAUGHT FISH           VEGETABLES | FRUITS                  GRAIN | POTATO | TAPIOCA |
                                                                                                                                                                                                                                                                                                                                                                                                                                                       TM



                                                                                                                                                                                                                                                                                                                                                                                                                                      FISH | ORGANS | CARTILAGE          INGREDIENTS                BOTANICALS                           PLANT PROTEIN CONCENTRATES                                                                                                                                                                                                                                   That’s why we loaded ORIJEN SIX FISH with unmatched
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      inclusions of wild-caught sustainable fish – brimming
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      with goodness and taste from New England’s cold waters,
                                                                                                                                                                                                                                                                                    NEW ENGLAND’S VAST ATLANTIC WATERS – OUR SOURCE OF INSPIRATION AND FRESH REGIONAL FISH                                                              MADE WITH WHOLE WILD-CAUGHT FISH                                 2/3 FRESH OR RAW AND 1/3 DRIED                                                                                                                                                                                                  AWARD-WINNING FOODS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and delivered to our kitchens FRESH or RAW and WHOLE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        AWARD-WINNING KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Prepared in our DogStar® kitchens, award-winning ORIJEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is guaranteed to keep your dog healthy, happy and strong.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PEOPLE WE                                                                                                                                                                  Read our ingredients and we think you’ll be happy too!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TRUST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             LANCE, GUARDIAN OF FRESH. OUR KENTUCKY DOGSTAR® KITCHENS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Whole atlantic mackerel, whole atlantic herring, whole
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      atlantic flounder, whole acadian redfish, atlantic monkfish,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      whole silver hake, mackerel meal, herring meal, blue
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      whiting meal, herring oil, whole green peas, whole navy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            INGREDIENTS WE LOVE                                                                                                                                                       beans, whole red lentils, alaskan cod meal, pollock meal,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  85 15 0
      ORIJEN SIX FISH DOG FOOD is formulated to meet the nutritional levels established by the AAFCO Dog Food Nutrient Profiles for all life stages.

                                                                                                                                                        8 OZ CUP IS 114 G OF FOOD




                                                                                                                                                                                                                                FEEDING GUIDE
                                                                                                                                                                                                                                DAILY RATION AND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FROM PEOPLE WE KNOW AND TRUST                                                                                                                                                  sunflower oil, whole yellow peas, whole pinto beans,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      whole chickpeas, whole green lentils, lentil fiber, natural

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FRESH AND                                                    fish flavor, safflower oil, freeze-dried cod liver, whole
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      pumpkin, whole butternut squash, kale, spinach, mustard


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 REGIONAL      DELIVERED DAILY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      greens, collard greens, turnip greens, whole carrots,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      whole apples, whole pears, dried kelp, pumpkin seeds,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      sunflower seeds, zinc proteinate, mixed tocopherols
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (preservative), copper proteinate, chicory root, turmeric,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WHOLEPREY DIET
                                                                                                                                                                                                                                                                                                                                           BIOLOGICALLY APPROPRIATE DOG FOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FRESH OR RAW                                          sarsaparilla root, althea root, rosehips, juniper berries,
                                                                                                                                                                                                                                                                                                                                                                                                                                                      TM
                                                                                                                                                                                                                                WEIGHT
                                                                                                                                                                                                                                DOG
                                                                                                                                                       132 lb
                                                                                                                                                       110 lb
                                                                                                                                                       88 lb
                                                                                                                                                       66 lb
                                                                                                                                                       44 lb
                                                                                                                                                       22 lb
                                                                                                                                                       11 lb
                                                                                                                                                       4 ½ lb
                                                                                                                                                                                                              LB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      dried lactobacillus acidophilus fermentation product,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      dried bifidobacterium animalis fermentation product,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      dried lactobacillus casei fermentation product.
                                                                                                                                                       60 kg
                                                                                                                                                       50 kg
                                                                                                                                                       40 kg
                                                                                                                                                       30 kg
                                                                                                                                                       20 kg
                                                                                                                                                       10 kg
                                                                                                                                                       5 kg
                                                                                                                                                       2 kg
                                                                                                                                                                                                              KG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GUARANTEED ANALYSIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Crude protein (min.)                              38 %
                                                                                                                                                                                                                                   1 hour or LESS daily exercise
                                                                                                                                                                                                                                                           LESS ACTIVE
                                                                                                                                                                                                              CUPS/DAY GR/DAY
                                                                                                                                                       3⅓ c
                                                                                                                                                       3c
                                                                                                                                                       2½ c
                                                                                                                                                       2c
                                                                                                                                                       1½ c
                                                                                                                                                       ¾c
                                                                                                                                                       ½c
                                                                                                                                                       ¼c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    EOIN OF NORPEL FISHERIES IN NEW ENGLAND. TRUSTED SUPPLIER OF FRESH REGIONAL FISH.                                        WILD-CAUGHT NEW ENGLAND FISH. DELIVERED FRESH OR RAW DAILY.               Crude fat (min.)                                  18 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       DHA (docosahexaenoic acid) (min.)                  1%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       EPA (eicosapentaenoic acid) (min.)               0.6 %
                                                                                                                                                                                                                                                                                                                                     MADE WITH SIX WILD AND SUSTAINABLY CAUGHT FISH DELIVERED DAILY                                                                                                                                                                                                                                                                                                                                                                                                    Crude fiber (max.)                                 4%
                                                                                                                                                       380 g
                                                                                                                                                       342 g
                                                                                                                                                       285 g
                                                                                                                                                       228 g
                                                                                                                                                       171 g
                                                                                                                                                       86 g
                                                                                                                                                       57 g
                                                                                                                                                       28 g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     THIS 13 LB PACKAGE OF ORIJEN SIX FISH IS MADE WITH OVER
                                                                                                                                                                                                                                                                                                                               NEW ENGLAND MACKEREL, HERRING, FLOUNDER, REDFISH, MONKFISH AND SILVER HAKE                                                                                                                                                                                                                                                                                                                                                                                              Moisture (max.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Calcium (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         12 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1.4 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            11 LB* OF FRESH, RAW OR DRIED FISH INGREDIENTS 2/3 FRESH OR RAW + 1/3 DRIED*                                                                                                                               Phosphorus (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Omega-6 fatty acids* (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1.2 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        2.3 %
                                                                                                                                                                                                              CUPS/DAY

                                                                                                                                                                                                                                   1 hour or MORE daily exercise
                                                                                                                                                                                                                                                           ACTIVE
                                                                                                                                                       5c
                                                                                                                                                       4½ c
                                                                                                                                                       3¾ c
                                                                                                                                                       3c
                                                                                                                                                       2¼ c
                                                                                                                                                       1⅓ c
                                                                                                                                                       ¾c
                                                                                                                                                       ⅓c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Omega-3 fatty acids* (min.)                        2%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Glucosamine* (min.)                         800 mg/kg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Chondroitin sulfate* (min.)                 600 mg/kg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      *Not recognized as an essential nutrient by the AAFCO
                                                                                                                                                                                                              GR/DAY
                                                                                                                                                       570 g
                                                                                                                                                       513 g
                                                                                                                                                       428 g
                                                                                                                                                       342 g
                                                                                                                                                       257 g
                                                                                                                                                       152 g
                                                                                                                                                       86 g
                                                                                                                                                       38 g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4 1/4 LB*                             3 1/4 LB*                               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  /2 LB*                   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /2 LB*                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                /2 LB*                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /2 LB*             Dog Food Nutrient Profiles
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 FRESH, RAW OR DRIED                  FRESH, RAW OR DRIED                       FRESH OR RAW              FRESH OR RAW                         FRESH OR RAW                        FRESH OR RAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CALORIE CONTENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                WHOLE WILD MACKEREL                   WHOLE WILD HERRING                  WILD ATLANTIC FLOUNDER        WHOLE WILD REDFISH                    WILD MONKFISH                  WHOLE WILD SILVER HAKE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Calorie content (calculated): ME 3940 kcal/kg, 449 kcal per 8oz. cup.
                                                                                                                                                       adult amount. LACTATION: feed ‘free choice’.
                                                                                                                                                       GESTATION: increase from 25% to 50% of the
                                                                                                                                                       times the adult amount.
                                                                                                                                                       the adult amount. At 6 - 11 months feed 1¼
                                                                                                                                                       adult amount. At 3 - 6 months feed 1½ times
                                                                                                                                                       PUPPIES: at 1½ - 3 months old feed twice the
                                                                                                                                                       and always keep fresh, clean water available.
                                                                                                                                                       adjusting amounts as needed. Feed twice daily,
                                                                                                                                                       suggest monitoring your dog’s weight and
                                                                                                                                                       This chart provides an initial guide, and we
                                                                                                                                                       environment, age and activity.
                                                                                                                                                       with feeding requirements that will vary with
                                                                                                                                                       Just like you, your dog is a unique individual
                                                                                                                                                       EVERY DOG IS DIFFERENT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Calories distributed to support peak conditioning with 39% from
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            PLUS 1 1/2 LB* DRIED WILD-CAUGHT BLUE WHITING, ALASKAN COD, AND POLLOCK                                                                                                  *APPROXIMATE INCLUSIONS          protein, 19% from vegetables and fruits, and 42% from fat.
                                                                                                                                                                                                                                                                                                                                                                                                                                                        LOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                        TEMP                                                                                                                                                                                                                                                                                                                                          ORIJEN SIX FISH DOG FOOD IS FORMULATED TO MEET THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                        200 F
                                                                                                                                                                                                                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NUTRITIONAL LEVELS ESTABLISHED BY THE AAFCO DOG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FOOD NUTRIENT PROFILES FOR ALL LIFE STAGES.


                                                                                                                                                                                                                                                                                                                                 BIOLOGICALLY APPROPRIATE™               TOP 6 FRESH OR RAW               WHOLEPREY™ DIET                      LOW TEMPERATURE                 FREEZE-DRIED LIVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHOLEPREY™ DIET                                                                   LOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TEMP      LOW TEMPERATURE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         200 F PREMIUM DRIED FISH INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               o


                                                                                                                                                                                                                                                                                                                               PROTEIN-RICH | CARBOHYDRATE-LIMITED* WILD AND SUSTAINABLY CAUGHT FISH   MADE WITH WHOLE FRESH FISH         DRIED WHOLE FISH INGREDIENTS      INFUSED FOR NATURAL FLAVOR                                                                                                                 FISH | ORGANS | CARTILAGE                                                                                                                                                      MADE BY CHAMPION PETFOODS USA INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      12871 BOWLING GREEN ROAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ORIJEN SIX FISH FOR DOGS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      AUBURN, KENTUCKY 42206                           13LB | 5.9KG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             IN HER INFINITE WISDOM, MOTHER NATURE MATCHED THE                                                     CONVENTIONAL FISH MEALS ARE RENDERED AT HIGH TEMPERATURES                                          EU REG. | CHAMPIONPETFOODS.COM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             NUTRIENTS IN WHOLE PREY ANIMALS TO PERFECTLY MEET YOUR                                                FROM FISH BY-PRODUCTS UNFIT FOR HUMAN CONSUMPTION.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DOG’S DIETARY NEEDS.                                                                                  ORIJEN features dried fish ingredients prepared at 200 oF from fresh whole
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   fish deemed fit for human consumption – concentrating their goodness into a                         CUSTOMER CARE (USA)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Made with FRESH WHOLE FISH, ORIJEN SIX FISH provides a richly
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TOLL FREE 1.877.939.0006
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             nourishing and concentrated source of virtually every nutrient your                                   rich source of protein that cannot be supplied by fresh fish alone.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      FOLLOW US ONLINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             dog needs to thrive, naturally, without long lists of synthetic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             supplements, so only zinc and copper are added.                                                       MADE IN OUR                          KENTUCKY KITCHENS                                                                    ORIJEN.CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      @ORIJENPETFOOD         @CHAMPIONPETFOOD                          OD_004




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NET WEIGHT 13LB 5.9KG

                                                                                                                                                                                                                                                                                                                                  BIOLOGICALLY APPROPRIATE DOG FOOD        TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WHOLEPREY DIET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                85 15 0                      DOG FOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FOR ALL BREEDS AND LIFE STAGES




ORIJEN SIX FISH DOG

BAG COLOURS                                                                                                                                                                                                                                                                                                                                  MANDATORY PLATES

                                                                                                                                                                                                                                                                         2185   2985
412                                                                                                                                                                                 485                       7499                                                       85%    85%              -               -                            White                 Matte




1                                                                                                                                                                                   2                         3                                                          4      5                6               7                            8                     9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CPFB00088
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Case: 1:18-cv-06951 Document #: 95-9 Filed: 02/24/21 Page 7 of 7 PageID #:1324




                                                                                                                                                                                                                                                                                                                                                           EASY OPEN LIFT AND PULL TAB TO YOUR RIGHT
                                                                                                                                                                                                                                                                                                                                                                     DO NOT CUT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TRUSTED EVERYWHERE.                                                                                                                                                                                      BIOLOGICALLY APPROPRIATE          TM


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NOURISH AS NATURE INTENDED – ORIJEN mirrors the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         richness, freshness and variety of WholePrey™ meats that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TRUSTED BY PET LOVERS EVERYWHERE, ORIJEN IS THE FULLEST EXPRESSION OF OUR                                                                                                                                dogs are evolved to eat.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                BIOLOGICALLY APPROPRIATE™ AND FRESH REGIONAL INGREDIENTS COMMITMENT.




                                                                                                                                                                                                                                                       MADE IN OUR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      KENTUCKY KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ORIJEN SIX FISH is brimming with unmatched inclusions of wild-caught New England fish,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                sustainably harvested by people we know and trust, and delivered daily — WHOLE, FRESH                                                                                                                    FRESH REGIONAL INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         GROWN CLOSE TO HOME – We focus on local ingredients
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or RAW, and preservative-free, so they’re bursting with goodness and taste.                                                                                                                              that are ethically raised by people we know and trust, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         delivered to our kitchens fresh or raw each day.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Prepared exclusively in our Kentucky DogStar ® Kitchens, award-winning ORIJEN is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                guaranteed to keep your cherished dog healthy, happy and strong.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NEVER OUTSOURCED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Reinhard Muhlenfeld                                                                                                                                              PREPARED EXCLUSIVELY IN OUR DOGSTAR ® KITCHENS –
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         We don’t make foods for other companies and we don’t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Founder                                                                                                                                                          allow our foods to be made by anyone else.




                                                                                                                                                                                                                                                       KENTUCKY KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ORIJEN SIX FISH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    85 15 0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ESSENTIAL VITAMINS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MADE IN OUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           & MINERALS*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MODERN DOGS ARE BUILT LIKE THEIR ANCESTORS.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OUR DOGSTAR                                                      WE BELIEVE THEY SHOULD EAT LIKE THEM TOO.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ®


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         That’s why we loaded ORIJEN SIX FISH with unmatched


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WHOLEPREY           DIET              WILD-CAUGHT FISH                VEGETABLES | FRUITS                           GRAIN | POTATO | TAPIOCA |
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         inclusions of wild-caught sustainable fish – brimming
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FISH | ORGANS | CARTILAGE           INGREDIENTS                     BOTANICALS                                    PLANT PROTEIN CONCENTRATES                                                                                                                                                                                                                             with goodness and taste from New England’s cold waters,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         and delivered to our kitchens FRESH or RAW and WHOLE.
                                                                                                                                                                                                                                                                                                                                                 NEW ENGLAND’S VAST ATLANTIC WATERS – OUR SOURCE OF INSPIRATION AND FRESH REGIONAL FISH                                                           MADE WITH WHOLE WILD-CAUGHT FISH                                         2/3 FRESH OR RAW AND 1/3 DRIED                                                                                                                                                                                                   AWARD-WINNING FOODS                                          Prepared in our DogStar® Kitchens, award-winning ORIJEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Plus natural preservatives. Contains a source of live (viable) naturally occurring microorganisms.                                                                                                                                                   AWARD-WINNING KITCHENS                                        is guaranteed to keep your dog healthy, happy and strong.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Read our ingredients and we think you’ll be happy too!


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PEOPLE WE                                                                                                                                                             INGREDIENTS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TRUST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                LANCE, GUARDIAN OF FRESH. OUR KENTUCKY DOGSTAR® KITCHENS.                Whole atlantic mackerel, whole atlantic herring, atlantic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         monkfish, acadian redfish, flounder, whole silver hake,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         mackerel meal, herring meal, blue whiting meal,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         sunflower oil, whole red lentils, whole pinto beans,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         alaskan cod meal, alaskan pollock meal, safflower oil,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  INGREDIENTS WE LOVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      85 15 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         whole green peas, whole green lentils, whole navy beans,
                                                                                                                                                                                                                     8 OZ CUP IS 114 G OF FOOD




                                                                                                                                                                                                                                                                                             FEEDING GUIDE
                                                                                                                                                                                                                                                                                             DAILY RATION AND
      ORIJEN Six Fish Dog is formulated to meet the nutritional levels established by the AAFCO Dog Food Nutrient Profiles for All Life Stages, except for growth of large size dogs (70 lb or more as an adult).




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FROM PEOPLE WE KNOW AND TRUST                                                                                                                                               lentil fiber, natural cod flavor, whole chickpeas, alaskan

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FRESH AND                                                    pollock oil, mixed tocopherols (preservative), freeze-dried
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         cod liver, whole pumpkin, whole butternut squash, kale,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    REGIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         spinach, mustard greens, collard greens, turnip greens,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         whole carrots, whole apples, whole pears, pumpkin seeds,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         sunflower seeds, dried kelp, zinc proteinate, D-calcium
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  DELIVERED DAILY                                        pantothenate, copper proteinate, chicory root, turmeric,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 WHOLEPREY DIET
                                                                                                                                                                                                                                                                                                                                                                                                        BIOLOGICALLY APPROPRIATE DOG FOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   FRESH OR RAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TM
                                                                                                                                                                                                                                                                                             WEIGHT
                                                                                                                                                                                                                                                                                             DOG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         sarsaparilla root, althea root, rosehips, juniper berries,
                                                                                                                                                                                                                    132 lb
                                                                                                                                                                                                                    110 lb
                                                                                                                                                                                                                    88 lb
                                                                                                                                                                                                                    66 lb
                                                                                                                                                                                                                    44 lb
                                                                                                                                                                                                                    22 lb
                                                                                                                                                                                                                    11 lb
                                                                                                                                                                                                                    4 ½ lb
                                                                                                                                                                                                                                                                           LB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         dried lactobacillus acidophilus fermentation product,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         dried bifidobacterium animalis fermentation product,
                                                                                                                                                                                                                    60 kg
                                                                                                                                                                                                                    50 kg
                                                                                                                                                                                                                    40 kg
                                                                                                                                                                                                                    30 kg
                                                                                                                                                                                                                    20 kg
                                                                                                                                                                                                                    10 kg
                                                                                                                                                                                                                    5 kg
                                                                                                                                                                                                                    2 kg
                                                                                                                                                                                                                                                                           KG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         dried lactobacillus casei fermentation product.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         GUARANTEED ANALYSIS
                                                                                                                                                                                                                                                                                                1 hour or LESS daily exercise
                                                                                                                                                                                                                                                                                                                        LESS ACTIVE
                                                                                                                                                                                                                                                                           CUPS/DAY GR/DAY
                                                                                                                                                                                                                    3⅓ c
                                                                                                                                                                                                                    3c
                                                                                                                                                                                                                    2½ c
                                                                                                                                                                                                                    2c
                                                                                                                                                                                                                    1½ c
                                                                                                                                                                                                                    ¾c
                                                                                                                                                                                                                    ½c
                                                                                                                                                                                                                    ¼c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EOIN OF NORPEL FISHERIES IN NEW ENGLAND. TRUSTED SUPPLIER OF FRESH REGIONAL FISH.                                   WILD-CAUGHT NEW ENGLAND FISH. DELIVERED FRESH OR RAW DAILY.              Crude protein (min.)                                                38 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Crude fat (min.)                                                    18 %

                                                                                                                                                                                                                                                                                                                                                                                                     MADE WITH FRESH, WHOLE, WILD & SUSTAINABLY CAUGHT FISH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Crude fiber (max.)                                                   4%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Moisture (max.)                                                     12 %
                                                                                                                                                                                                                    380 g
                                                                                                                                                                                                                    342 g
                                                                                                                                                                                                                    285 g
                                                                                                                                                                                                                    228 g
                                                                                                                                                                                                                    171 g
                                                                                                                                                                                                                    86 g
                                                                                                                                                                                                                    57 g
                                                                                                                                                                                                                    28 g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             THIS 13 LB PACKAGE OF ORIJEN SIX FISH IS MADE WITH OVER
                                                                                                                                                                                                                                                                                                                                                                                            NEW ENGLAND MACKEREL, HERRING, FLOUNDER, REDFISH, MONKFISH AND SILVER HAKE                                                                                                                                                                                                                                                                                                                                                                                                   DHA (docosahexaenoic acid) (min.)                                  0.7 %

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     11 LB* OF FRESH, RAW OR DRIED FISH INGREDIENTS 2/3 FRESH OR RAW + 1/3 DRIED*                                                                                                                        EPA (eicosapentaenoic acid) (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Calcium (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0.4 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1.6 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Phosphorus (min.)                                                  1.3 %
                                                                                                                                                                                                                                                                           CUPS/DAY

                                                                                                                                                                                                                                                                                                1 hour or MORE daily exercise
                                                                                                                                                                                                                                                                                                                        ACTIVE
                                                                                                                                                                                                                    5c
                                                                                                                                                                                                                    4½ c
                                                                                                                                                                                                                    3¾ c
                                                                                                                                                                                                                    3c
                                                                                                                                                                                                                    2¼ c
                                                                                                                                                                                                                    1⅓ c
                                                                                                                                                                                                                    ¾c
                                                                                                                                                                                                                    ⅓c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Omega-6 fatty acids* (min.)                                        2.1 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Omega-3 fatty acids* (min.)                                        1.8 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Glucosamine* (min.)                                           300 mg/kg
                                                                                                                                                                                                                                                                           GR/DAY
                                                                                                                                                                                                                    570 g
                                                                                                                                                                                                                    513 g
                                                                                                                                                                                                                    428 g
                                                                                                                                                                                                                    342 g
                                                                                                                                                                                                                    257 g
                                                                                                                                                                                                                    152 g
                                                                                                                                                                                                                    86 g
                                                                                                                                                                                                                    38 g




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3 LB*                               2 1/4 LB*                               3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             /4 LB*              3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /4 LB*                        2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /3 LB*                         2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          /3 LB*         Chondroitin sulfate* (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Total Microorganisms* (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       300 mg/kg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      100M CFU/lb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FRESH OR RAW                          FRESH OR RAW                           FRESH OR RAW            FRESH OR RAW                      FRESH OR RAW                       FRESH OR RAW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         (Lactobacillus acidophilus, Bifidobacterium animalis, Lactobacillus casei)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        WHOLE WILD MACKEREL                   WHOLE WILD HERRING                        WILD MONKFISH            WILD REDFISH                     WILD FLOUNDER                 WHOLE WILD SILVER HAKE   *Not recognized as an essential nutrient by the AAFCO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Dog Food Nutrient Profiles
                                                                                                                                                                                                                    adult amount. LACTATION: feed “free choice.”
                                                                                                                                                                                                                    GESTATION: increase from 25% to 50% of the
                                                                                                                                                                                                                    times the adult amount.
                                                                                                                                                                                                                    the adult amount. At 6 - 11 months feed 1¼
                                                                                                                                                                                                                    adult amount. At 3 - 6 months feed 1½ times
                                                                                                                                                                                                                    PUPPIES: at 1½ - 3 months old feed twice the
                                                                                                                                                                                                                    and always keep fresh, clean water available.
                                                                                                                                                                                                                    adjusting amounts as needed. Feed twice daily,
                                                                                                                                                                                                                    suggest monitoring your dog’s weight and
                                                                                                                                                                                                                    This chart provides an initial guide, and we
                                                                                                                                                                                                                    environment, age and activity.
                                                                                                                                                                                                                    with feeding requirements that will vary with
                                                                                                                                                                                                                    Just like you, your dog is a unique individual
                                                                                                                                                                                                                    EVERY DOG IS DIFFERENT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     PLUS 3 LB* OF DRIED WILD-CAUGHT BLUE WHITING, ALASKAN COD, AND POLLOCK                                                                                             *APPROXIMATE INCLUSIONS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LOW                                                                                                                                                                                                                                                                                                                                                  CALORIE CONTENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TEMP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Calorie content (calculated): ME 3900 kcal/kg, 445 kcal per 8 oz cup.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    200 F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         o



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Calories distributed to support peak conditioning with 39% from


                                                                                                                                                                                                                                                                                                                                                                                              BIOLOGICALLY APPROPRIATE™                TOP 6 FRESH OR RAW           WHOLEPREY™ DIET                        LOW TEMPERATURE                FREEZE-DRIED LIVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHOLEPREY™ DIET                                                        LOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             TEMP     LOW TEMPERATURE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             200 F PREMIUM DRIED FISH INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         protein, 19% from vegetables and fruits, and 42% from fat.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         MADE BY CHAMPION PETFOODS USA INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ORIJEN SIX FISH FOR DOGS
                                                                                                                                                                                                                                                                                                                                                                                            PROTEIN-RICH | CARBOHYDRATE-LIMITED*   WILD AND SUSTAINABLY CAUGHT   MADE WITH WHOLE FRESH FISH              PREMIUM DRIED WHOLE FISH      INFUSED FOR NATURAL FLAVOR                                                                                                                                      FISH | ORGANS | CARTILAGE                                                                                                                                         12871 BOWLING GREEN ROAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         AUBURN, KENTUCKY 42206                           13 LB | 5.9 KG
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         US REG. 15415996410 | EU REG.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      IN HER INFINITE WISDOM, MOTHER NATURE MATCHED THE                                                 MOST PET FOODS CONTAIN FISH MEALS THAT ARE RENDERED AT HIGH                                      CHAMPIONPETFOODS.COM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      NUTRIENTS IN WHOLE PREY ANIMALS TO PERFECTLY MEET                                                 TEMPERATURES FROM FISH BY-PRODUCTS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      YOUR DOG’S DIETARY NEEDS.                                                                         ORIJEN SIX FISH features dried fish prepared at a low temperature (200oF)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Made with FRESH WHOLE FISH, ORIJEN SIX FISH provides a                                            from fresh, whole, wild-caught fish that meet European Union Certification                        CUSTOMER CARE (USA)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      richly nourishing and concentrated source of virtually every                                      Standards — gently concentrating their goodness into a richly nourishing                         TOLL FREE 1.877.939.0006
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      nutrient your dog needs to thrive, naturally, without long lists of                               source of protein.                                                                               FOLLOW US ONLINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      synthetic supplements.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MADE IN OUR                     KENTUCKY KITCHENS                                                                       ORIJEN.CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         @ORIJENPETFOOD         @CHAMPIONPETFOOD                            OD_005




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     NET WEIGHT 13LB 5.9 KG

                                                                                                                                                                                                                                                                                                                                                                                               BIOLOGICALLY APPROPRIATE DOG FOOD        TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WHOLEPREY DIET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  TM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                85 15 0                              DOG FOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FOR ALL LIFE STAGES




ORIJEN SIX FISH DOG

BAG COLOURS                                                                                                                                                                                                                                                                                                                                                                                               MANDATORY PLATES

                                                                                                                                                                                                                                                                                                                                      2185   2985
412                                                                                                                                                                                                                                              485                       7499                                                       85%    85%              -               -                            White                   Matte




1                                                                                                                                                                                                                                                2                         3                                                          4      5                6               7                            8                       9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CPFB00089
